DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The disclosure is objected to because of the following informalities: The description of reference numbers “330” in Figs. 13A and 13C and “395” in Figs. 13A and 14A-15 are lacking.  Appropriate correction is required.

Claim Objections
Claim 13 is objected to because of the following informalities:  The term “the flexible display..” should be recited as --the flexible display.--, so as to overcome the typographic error.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 19 and 20, the antecedent basis for “the at least one fourth magnet” has not been clearly forth.  It is suggested that claims 19 and 20 should be recited as depended to claim 8, and claim 9 should be recited as depended to claim 8, so as to overcome the rejection.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 and 7are rejected under 35 U.S.C. 103 as being unpatentable over Feng (Chinese Pub. No. CN111508372A; hereinafter referred to the translation) in view of Cho et al (US Pub. No. 2008/0119250 A1).
Regarding claim 1, Figs. 1, 4 and 8-11 of Feng et al broadly discloses the electronic device (i.e. the flexible display device) comprising a housing (i.e. the housing 10 having the first housing 111 and the second housing 112) including an inner space; a slide structure (i.e. the first support member 110 and the second support member 120) slidably coupled to the housing along a first direction; a flexible display (i.e. the flexible display screen 20) at least partially supported by the slide structure and configured to be received in the inner space to be at least partially invisible from the outside in a slide-in state of the electronic device; and a first friction reducing structure (i.e. the stretching mechanism 30 having the first stretching member 31,the second stretching member 32 and the transmission assembly 33) disposed between the housing and the slide structure.  It is noted that the teaching of Feng does not explicitly disclose that the first friction reducing structure comprises a guide slit disposed in a direction parallel to the first direction and having a predetermined length in the housing; a guide protrusion configured to be guided by the guide slit in the slide structure; at least one first magnet disposed on the guide slit; and at least one second magnet disposed on the guide protrusion at a position affected by a magnetic force of the first magnet as required.  However, Figs. 1C-3 of Cho et al broadly discloses that the first friction reducing structure (i.e. the sliding structure 100) comprises a guide slit (i.e. the first receiving portion 122a of the receiving portion 122) disposed in a direction parallel to the first direction (i.e. the sliding direction) and having a predetermined length in the housing (i.e. the case of the slidable mobile phone); a guide protrusion (i.e. the guide portion 112 of the support portion 111) configured to be guided by the guide slit in the slide structure; at least one first magnet (i.e. the magnet 142) disposed on the guide slit (122a); and at least one second magnet (i.e. the magnet 130) disposed on the guide protrusion (112) at a position affected by a magnetic force of the first magnet (142).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Feng with the features of the first friction reducing structure comprises a guide slit disposed in a direction parallel to the first direction and having a predetermined length in the housing; a guide protrusion configured to be guided by the guide slit in the slide structure; at least one first magnet disposed on the guide slit; and at least one second magnet disposed on the guide protrusion at a position affected by a magnetic force of the first magnet as taught by Cho et al as both Feng and Cho et al are directed to the electronic device, so as to reduce friction resistance between the housing and the slide structure.
Regarding claim 2, Figs. 2 and 3 of Cho et al broadly discloses that the at least one first magnet (141 and 142) is disposed on each of an upper inner surface and a lower inner surface of the guide slit (122a and 122b), with the guide protrusion (112) and the at least one second magnet (130) interposed therebetween.
Regarding claim 3, Fig. 2 of Cho et al broadly discloses that the at least one first magnet (142) has a length substantially equal to a length of the guide slit (122a).
Regarding claim 4, Figs. 2 and 3 of Cho et al broadly discloses that the at least one first magnet comprises a plurality of magnets (142 and 141) arranged at predetermined intervals on the guide slit (122a and 122b).
Regarding claim 5, Fig. 3 of Cho et al broadly discloses that the at least one first magnet (142 and 141) is disposed to substantially surround the guide protrusion (112) and the at least one second magnet (130).
Regarding claim 7, Figs. 1 and 4-11 of Feng et al broadly discloses that a bendable member (i.e. the guide member 50) connected to the slide structure (120) the  to support at least a part of the flexible display (20), wherein the bendable member (50) is configured to be received in the inner space in the slide-in state and to slide out from the inner space to form a plane substantially identical to that of the slide structure (see Figs. 6, 7 and 11).

Allowable Subject Matter
Claims 8-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bohn et al (US Pub. No. 2012/0314400 A1) discloses the flexible display extendable assembly.
Kim et al (US Pub. No. 2014/0380186 A1) teaches the electronic device having flexible display and operating method thereof.
Lee et al (US Pub. No. 2017/0364119 A1) discloses the mobile terminal.
Baek et al (US Pat. No. 11,212,379 B2) teaches the electronic device including movable flexible display.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOE H CHENG/
Primary Examiner
Art Unit 2626